DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-19, 21-24, 34-39, 48-51, and 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devienne (GB 20247437, of record).
As best depicted in Figure 1, Devienne teaches an inner tube 3 that is connected at a first end to a medium delivery point (point at which chamber is joined with secondary inner tube 5) and at a second end to a source of a medium (via valve 8).  Devienne further includes a carcass 21 arranged from a first bead wire 20a to a second bead area 20b, wherein said carcass (cord plies) can be viewed as a “plurality of fibers” extending in a direction that is approximately perpendicular to the lengthwise direction (circumferential direction) of the chamber (Page 3, Lines 5+).  Lastly, in terms of the claimed invention, the combination of the inner tube and the carcass (which is part of inner tire 4) can be viewed as an integrated assembly that corresponds with the claimed chamber assembly and in such an instance, the chamber assembly is closed 360 degrees.  It is further noted that the chamber assembly would have a greater thickness in the regions where inner tire 4 is provided.      
As to claims 2, 11, and 12, the fibers of Devienne can be viewed as being placed on a carrier of the chamber (inner tire 4 can be viewed as “carrier”).  With specific respect to claims 11 and 12, secondary inner tube 5 can similarly be viewed a carrier and the carcass fibers or cords do in fact join or connect chamber 3 to said secondary tube 5.  It is emphasized that claim2 limits the structure of the chamber assembly of claim 1 and thus, inner tire 4 can be viewed as a carrier of the chamber (while being part of the chamber- the term simply describes a region or portion of the chamber).  The claims as currently drafted fail to require the carrier be separate and distinct from the chamber assembly.         
	Regarding claims 3 and 4, valve 8 can be viewed as a medium source (provides air).
	As to claim 5, the fibers in carcass ply 21 connect a first axially side of chamber 3 to a second axially side of chamber 3.  
	Regarding claim 6, it is noted that the claims as currently drafted are directed to a chamber assembly and the chamber of Devienne has the capability of being positioned such that fibers extend from an “inner diameter” to an “outer diameter”.  For example, if a given tire is laid flat on one of its sidewalls, the carcass fibers 21 would extend from an inner diameter to an outer diameter.  It is emphasized that the claims are not directed to a wheel assembly comprising a tire and a chamber positioned within said tire, wherein a fiber arrangement is specified with respect to a tire rotational axis, for example.     	
With respect to claims 7 and 8, carcass fibers or cords are parallel to one another and such can be broadly viewed as “creating patterns”.
 	Regarding claim 13, carcass fibers or cords do in fact bridge a chamber 3 and a secondary inner tube 5.
	With respect to claims 14 and 15, a requirement that a belt is positioned under a chamber fails to further define the structure of the claimed chamber (chamber is only structurally limited when the belt is part of the chamber). 
	Regarding claim 16, inner tire 4 includes sidewall portions 4a,4b that correspond with the claimed “bridge” and restriction expansion.
	As to claims 17-19, chamber 3 is an inner tube and the carcass fibers or cords are in fact arranged in a “grid pattern” (circumferentially spaced over a length of the chamber).
	With respect to claim 21, the carcass plies are not rigid to the extent that they would prevent expansion of chamber 3.
Regarding claims 22 and 23, the claims are directed to a chamber, as opposed to a wheel assembly comprising a chamber, and as such, the claim language fails to further define the structure of the claimed chamber assembly (primary inner tube 3 or chamber has the capability of being separated from tire material by a layer of another material).  Also, inner tire 4 can be viewed as “another layer of material” (can be viewed as “another form of separator). 
With respect to claim 24, the claim language fails to further define the structure of the claimed chamber (language appears to correspond with an intended use of the chamber).
As to claims 34, 35, 37, 38, and 49, inner tire 4 separates chamber 2 from the main tire, wherein said chamber is in direct with a rim.  Also, limitations pertaining to the intended use of the chamber fail to further define the structure of the claimed chamber assembly (chamber assembly is defined as chamber and fibers).  With specific respect to claim 38, the language “attached” fails to define over the arrangement of Devienne.
With respect to claims 36, 48, and 50, the claims as currently drafted are directed to a “chamber assembly” comprising a chamber and fiber- limitations pertaining to the intended use of such assembly do not further define the structure of the claimed chamber assembly (e.g. arrangement with respect to the tire, rim, or additional wheel component does not impart structural limitations to the chamber assembly).  
Regarding claim 39, one side of the ancillary structure (combination of inner tire 4 and chamber or tube 3) directly contacts respective bead regions of the tire and an additional side of said structure is in direct contact with the rim. 
As to claim 51, the inlet and outlet locations of chamber correspond with valves and the volume of such locations is either the same (both would be the minimum) or one of the two includes a smallest or minimum volume (volume in wall where valve is positioned is extremely small in relation to the volume of chamber 3). 
With respect to claims 55 and 56, limitations pertaining to the tire do not further define the structure of the claimed chamber assembly (assembly of Devienne has the capability of being arranged in accordance to the claimed invention). 
As to claim 57, ends of the chamber in Devienne can be generally viewed as being “adjacent” to each other.
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devienne.
As detailed above, Devienne teaches a chamber assembly having carcass fibers positioned on an outer surface (Page 3, Lines 5+).  While Devienne fails to expressly teach the fiber materials, it is extremely well known and conventional to use each of the claimed materials (they represent materials that are extensively used in carcass plies).
Allowable Subject Matter
7.	Claim 52 is allowed.
8.	Claims 53 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that inner tire 4 has cords but the inner tire is not closed 360 degrees in a direction perpendicular to a lengthwise direction of the inner tire.  As detailed above, the combination of inner tube 3 and inner tire 4 can be viewed as the claimed chamber, in which case the chamber with have a greater thickness at regions where inner tire 4 is present.  It is emphasized that the combination of inner tube 3 and inner tire 4 can be viewed as an integrated assembly and thus, characterizing such a combination as a “chamber” would be appropriate.   
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 23, 2022